Citation Nr: 1720987	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1991, to include in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial 30 percent rating, effective May 6, 2010; denied service connection for headaches; and determined that new and material evidence sufficient to reopen previously denied claims of entitlement to service connection for fatigue, chest pain, and shortness of breath as due to an undiagnosed illness had not been received.  Additionally, in a July 2012 rating decision, the RO denied service connection for hypertension.

In May 2015, the Board reopened and denied service connection for chronic fatigue syndrome, shortness of breath, and chest pain, and remanded the issues of entitlement to service connection for headaches and a higher initial rating for PTSD for further development.  The issue of entitlement to service connection for hypertension was also remanded for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran appealed the Board's denial of service connection for chronic fatigue syndrome, shortness of breath, and chest pain to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2016 Memorandum Decision, affirmed the Board's May 2015 decision.

In June 2016, the RO issued a rating decision granting service connection for headaches and increasing the rating for Veteran's PTSD to 70 percent, effective May 6, 2010.  As the award of service connection for headaches was a full grant of the benefit sought on appeal with regard to such matter, such issue is no longer before the Board.  However, as the assignment of a 70 percent rating for PTSD did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016, the RO issued a statement of the case regarding the issue of entitlement to service connection for hypertension.  However, as the Veteran did not file a substantive appeal on the issue, it is not properly before the Board.  38 C.F.R. §§ 20.202, 20.302(b) (2016).

Accordingly, the only issue in appellate status is entitlement to an initial rating in excess of 70 percent for PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas as a result of depressed mood, to include lack of motivation and interest, isolation, and loss of appetite; anxiety, to include discomfort and occasional panic attacks in crowds, hypervigilance, and exaggerated startle response; occasional flashbacks; intrusive thoughts; chronic sleep impairment; and irritability and angry outbursts, without more severe symptomatology that more nearly approximates total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, a May 2010 letter, sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the September 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in April 2011 and March 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to a higher initial rating for PTSD has been met.

Furthermore, the Board finds there has been substantial compliance with the May 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).

In this regard, in May 2015, the Veteran's claim for a higher initial rating for PTSD was remanded in order to afford him an opportunity to identify any outstanding records relevant to such claim, obtain updated VA treatment records, and afford him a VA examination addressing the nature and severity of such disability.  Subsequently, in a December 2015 letter, the AOJ requested that the Veteran identify or submit any outstanding records relevant to his claim for a higher initial rating for PTSD.  In June 2016, he submitted an authorization form so as to allow VA to obtain records from Rock Quarry Road Family Practice dated in 2004.  Thereafter, the AOJ attempted to obtain such records; however, in in July 2016, such facility indicated that there no records found for the dates of treatment requested.  Furthermore, the Board notes that records dated in 2004 are irrelevant to the instant claim, as service connection for PTSD was not established until May 2010.  Furthermore, updated VA treatment records were obtained in February 2016 and a VA examination was conducted in March 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 . The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an initial rating in excess of 70 percent for PTSD.  In this regard, such disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in December 2013 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In the instant case, the Veteran has appealed with respect to the propriety of the initially assigned 70 percent rating for his PTSD, effective May 6, 2010.  However, upon a review of the evidence, the Board finds that such disability did not result in total social and occupational impairment and, thus, a higher initial rating is not warranted.

Specifically, the evidence shows that, for the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment in most areas due to depressed mood, to include lack of motivation and interest, isolation, and loss of appetite; anxiety, to include discomfort and occasional panic attacks in crowds, hypervigilance, and exaggerated startle response; occasional flashbacks; intrusive thoughts; chronic sleep impairment; and irritability and angry outbursts.  See, e.g., Statements from father and niece (May 2010); Vet Center (November 2, 2010); VA examination (VAX) (March 2016).

These symptoms have negatively impacted the Veteran's social function:  he has been divorced twice, regularly argues with his current wife, has limited relationships with most of his children, and reports that he does not have any friends.  See, e.g., VAX (March 2016).  However, the Veteran has denied excessive worry, flashbacks, feeling blue or family problems (VATR, December 29, 2010); "enjoys his job" and is "very satisfied with his life" and was observed by his mental health care provider to be "very cooperative" with bright affect (VATR, March 8, 2011); courted and married his current wife; and reportedly gets along with his youngest son and his live-in adult step-daughter (VAX, March 2016).  Overall, such symptoms do not evince total social impairment.  The Veteran's symptoms also cause significant occupational impairment.  In this regard, he was demoted due to his management style, and aggressiveness toward subordinates; has missed several days of work due to stress; and works the night shift to avoid being around others.  See Statement (May 13, 2014); VAX (March 2016).  However, despite the Veteran's demotion and difficulty with his coworkers, he has been employed full-time in a supervisory capacity throughout the appellate period: currently supervising 14 to 15 employees.  See VAX (March 2016).  Overall, such symptoms do not evince total occupational impairment.

The Board acknowledges that the Veteran has experienced serious social and occupational impairment; however, throughout the appeal period, he has remained gainfully employed in a supervisory capacity and sustained relationships, albeit strained, with his wife and children.  Moreover, the record shows that the Veteran has been consistently cooperative and communicated with VA clinicians despite his short temper and irritability.  Therefore, the Board finds that the difficulties the Veteran experiences as a result of his PTSD are precisely the type contemplated by his current 70 percent rating.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD disorder has been productive of no more than occupational and social impairment with deficiencies in most areas for the entire appeal period stemming from his May 6, 2010, date of service connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, an initial rating in excess of 70 percent not warranted at any time during the appellate period.  See Fenderson, supra.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for his PTSD.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


